NO. 12-09-00240-CV

                         IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DEBRA JANE HUETT,                                  §   APPEAL FROM THE THIRD
APPELLANT

V.                                                 §   JUDICIAL DISTRICT COURT OF

JOHN L. BILLINGSLEY
LOGGING, LLC, ET AL.,                              §   HOUSTON COUNTY, TEXAS
APPELLEES


                                    MEMORANDUM OPINION
                                        PER CURIAM
          This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).
          The trial court’s judgment in this case was signed on May 26, 2009. Under rule of appellate
procedure 26.1(a), unless Appellant timely filed a motion for new trial or other postjudgment motion
that extended the appellate deadlines, her notice of appeal was due to have been filed “within 30 days
after the judgment [was] signed,” i.e., June 25, 2009. Appellant did not file a motion for new trial,
but filed her notice of appeal on July 15, 2009. Because the notice of appeal was not filed on or
before June 25, 2009, the notice was untimely filed and this court has no jurisdiction to consider her
appeal.
          On August 4, 2009, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that her notice of appeal was untimely. Appellant was further informed that unless
the record was amended on or before August 14, 2009 to establish the jurisdiction of this court, the
appeal would be dismissed. On August 17, 2009, Appellant filed a motion for extension of time to
file her notice of appeal. A motion to extend the time for filing a notice of appeal must be filed
within fifteen days after the deadline for filing the notice of appeal. TEX . R. APP . P. 26.3. Thus,
Appellant’s motion to extend the time for filing her notice of appeal was due to have been filed on
or before July 10, 2009. Because Appellant did not file her motion until August 17, 2009, the
motion is untimely.
         Appellant’s motion for extension of time to file her notice of appeal is overruled. Because
this court is not authorized to extend the time for perfecting an appeal except as provided by Texas
Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of jurisdiction. See
TEX . R. APP. P. 42.3(a).
Opinion delivered September 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2